Case 1:16-cv-01215-VSB Document 120 Filed 10/26/18 Page 1 of 2

-Ln DaViS 'Wrig ht z;;tlF:i/Oernue of the Americas
l Tremalne |_|_P New York,NY 10020-1104

Marcia Paul
212-489-8230 tel
212-489-8340 fax

marciapaul@dwt.com

October 26, 2018

VIA CM/ECF

Honorable Vernon S. Broderick

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: PK Music Performance, Inc. v. Tz'mberlake et al., No. l:l6-cv-01215-VSB
Consent Letter Seeking Extension of Fed. R. Civ. P. 14 & 15 Deadlines

Dear Judge Broderick:

This firm is counsel to Defendants Tennman Productions, LLC, Tennman Tunes, LLC,
Justin Timberlake, Sony Music Entertainment, and Zomba Recording LLC and we write on
behalf of all Defendants in the above referenced-matter

Pursuant to the Court’s September 30, 2018 Opinion and Order (Doc. No. 113),
Defendants’ were ordered to file their Answers to Plaintiff’ s Complaint by October 22, 2018.
On the morning of October 22, the parties submitted a Proposed Consent Order that would have
extended Defendants’ time to answer until December 6, 2018 (Doc. No. 114), which the Court so
Ordered on October 23, 2018 (Doc. No. 119). However, as the Court had not yet So Ordered the
proposed consent order by the close of business, Defendants, out of an abundance of caution,
filed their Answers to preserve their defenses and avoid a default.

Now that the Court has so ordered the proposed consent order, Defendants request, with
consent of the Plaintiff, that the Court extend the time for Defendants to implead third parties
and to amend their answers under Federal Rules of Civil Procedure 14 and 15 to coincide with
the So Ordered answer deadline of December 6, 2018. The proposed extension will have no
effect on any other deadlines in this case.

4816-1696-7545v.1 0106387-000001

Anchorage | Bellevue l Los Angeles | New York
Portland | San Francisco | Seattle | Washington, D.C.

Case 1:16-cv-01215-VSB Document 120 Filed 10/26/18 Page 2 of 2

Hon. Vernon S. Broderick
October 26, 2018
Page 2

Thank you for your attention to this matter.
Respectfully submitted,

Davis Wright Tremaine LLP

 

Marcia Paul

cc: Counsel of Record (via CM/ECF)

4816-1696-7545v.l 0106387-000001

